Title: To George Washington from David Brown, 20 June 1790
From: Brown, David
To: Washington, George



Sir
New Jersey June the 20 1790

When paynful Necessity Called upon me to utter my greavances to ansure his Demands I wass not Longe Considering at whoss Feet to Lay them for som assistance from your honner I have been a Soldear in this late Contest Duering the whole ware and being Discharged at Newberrey as an Envelede unfitt for dutty in Field or Garrison from Abillity and now finding my Self not able to halp or suport myself without some assistance from your honner For I have Losst the uss of my Right arm by being

a Solder lasst Frinch ware and in this Revolution Fithing for Liberty and honner of Amerrica ca[u]s[e] and, suffering a thousend hardship and Callamteys which renders me helples towards montaning my Self Therfore your humble Supplicant Shoold be verry glad of an hearing or of som Releff to Extend your Charryty to him who by Paynfull Nec⟨c⟩essity is obligde to Cr⟨av⟩e. Sir give me Leave to say I honner your Cherrecter and love your person the agreabelness of your mild temper has led me to Com and Se your honner for Relefe. this address Comes from your humble Supplicant David Brown who has been a brother Sufferer in all Lasst war and this late Revolution & that you may Long Live to promote the good of this Common Welth in wich you have so hartyly Engaidged your Self in and that you may Enjoy all the blesings that atend so noble a Case is the Ernest prayers of your humble and affectnet Suplic⟨e⟩nt

David Brown

